United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 15, 2004
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                            No. 03-50628
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CARLOS ARTURO SNYDER,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. P-03-CR-1-ALL
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Carlos Arturo Snyder appeals his conviction after a jury

trial of possession with intent to distribute marijuana in

violation of 21 U.S.C. § 841(a)(1).

     Snyder argues that the evidence was not sufficient to prove

that he knowingly possessed marijuana.    Snyder failed to renew

his motion for a judgment of acquittal at the close of the

evidence.   Snyder acknowledges that when defense counsel fails to

renew a motion for judgment of acquittal, this court reviews

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50628
                                 -2-

challenges to the sufficiency of the evidence to determine

whether affirmance would result in a manifest miscarriage of

justice.   See United States v. McIntosh, 280 F.3d 479, 483 (5th

Cir. 2002).   Snyder argues, however, that the manifest

miscarriage of justice standard should not be applied because it

finds no support in the plain language of FED. R. CRIM. P. 29,

contravenes Supreme Court precedent on reasonable doubt as set

forth in Jackson v. Virginia, 443 U.S. 307, 319 (1979), and

undermines the requirements established for ensuring that waivers

of constitutional rights are knowing and voluntary.

     Because only the court sitting en banc can reverse

precedent, Snyder’s insufficiency claim must be reviewed under

the “miscarriage of justice” standard.     See United States v.

Laury, 49 F.3d 145, 151 and fn.15 (5th Cir. 1995).    This court

will find a manifest miscarriage of justice only where the record

is devoid of evidence pointing to guilt or contains evidence on a

key element of the offense that is so tenuous that a conviction

would be shocking.   McIntosh, 280 F.3d at 483.   Moreover, as the

following discussion indicates, the evidence, when viewed in the

light most favorable to the Government, establishes that a

reasonable jury could have found guilty knowledge beyond a

reasonable doubt.    See Jackson, 443 U.S. at 319.   Therefore, even

under the standard set forth in Jackson, the evidence was

sufficient to convict Snyder.
                           No. 03-50628
                                -3-

     Snyder, a commercial driver, was apprehended after Border

Patrol Agents discovered 257 pounds of marijuana with a value of

over $200,000 in the trailer that he was hauling.   Since the

evidence does not establish that the marijuana was clearly

visible or readily accessible, Snyder’s control of the trailer

alone is insufficient to establish knowledge.   United States v.

Pennington, 20 F.3d 593, 598-99 (1994).

     Circumstantial evidence, however, supports the jury verdict.

Based upon trial testimony and exhibits, it was reasonable for

the jury to conclude that Snyder took possession of a sealed

trailer, that the seal was then broken for the purpose of loading

a significant amount of marijuana with a value of over $200,000

into the trailer, and that this valuable cargo would not have

been entrusted to Snyder if he had not been part of the drug

trafficking scheme.   See United States v. Villarreal, 324 F.3d

319, 324 (5th Cir. 2003); see also United States v. Resio-Trejo,

45 F.3d 907, 911 (5th Cir. 1995) (reasonable inferences are to be

resolved in favor of the verdict).   Moreover, the record

indicates that Snyder detoured from his claimed route, which

provided an opportunity to load the marijuana into the trailer.

Thus, the jury’s decision that Snyder knowingly possessed

marijuana was rational based on the evidence.   See Pennington, 20

F.3d at 598-99 (issue is whether jury made a rational decision to

convict or acquit based on the evidence); see also United States

v. Cano-Guel, 167 F.3d 900, 905 (5th Cir. 1999) (no single piece
                            No. 03-50628
                                 -4-

of circumstantial evidence need be conclusive when considered in

isolation).    The evidence of Snyder’s knowledge is therefore not

so tenuous that his conviction is shocking, and affirmance of the

conviction therefore does not result in a manifest miscarriage of

justice.    See McIntosh, 280 F.3d at 483.   Moreover, the evidence,

when viewed in the light most favorable to the Government,

establishes that a reasonable jury could have found guilty

knowledge beyond a reasonable doubt.     See Jackson, 443 U.S. at

319.

       Snyder also argues that the district court committed error

when it failed to grant his oral motion and written motion in

which he made a fair cross section challenge to the jury venire.

Snyder concedes that his challenge does not meet the requirements

of the Jury Selection and Service Act.     The Sixth Amendment and

the Due Process Clause of the Fifth Amendment require that a jury

be drawn from a fair cross section of the community.     United

States v. Williams, 264 F.3d 561, 567 (5th Cir. 2001).     Snyder

has not shown that the district court erred by failing to grant

either the oral or written motion.    Snyder did not argue in the

district court and fails to argue here that the claimed

underrepresentation is due to systematic exclusion of the group

in the jury selection process.    Id. at 567-68 (setting forth

elements of prima facie violation of fair cross section

requirement).    Snyder has therefore failed to establish an

essential element of the fair cross section challenge, and,
                          No. 03-50628
                               -5-

accordingly, has not shown that the district court erred by

failing to grant his motion.   See United States v. Steen, 55 F.3d

1022, 1029-30 (5th Cir. 1995) (declining to decide whether jury

pool reasonably mirrored racial composition of community when

appellant did not provide evidence of systematic exclusion of

group from jury selection process).

     For the foregoing reasons the judgment of the district court

is AFFIRMED.